DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “the first cartridge is separated from the first chemical source and is operatively coupled to the first chemical source by a tube”, and the claim also recites “preferably a single tube” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being by Dodd (US PG PUB 2008/0054098).
Regarding claim 1, Dodd discloses a portable chemical dispenser (item 30, figure 1) for dispensing a chemical with a diluent (water, paragraph [0024]), comprising: 
a valve housing (item 32, figure 1) having a diluent valve (item 42, figure 4) with an opened position and a closed position (figure 2), wherein diluent is configured to flow through the portable chemical dispenser when the diluent valve is in the opened position and diluent is prevented from flowing through the portable chemical dispenser when the diluent valve is in the closed position (paragraph [0026]); 
an eductor housing (item 58, figure 4) coupled to the valve housing and including one or more eductors (item 52, figure 4), wherein the eductor housing includes a chemical inlet port (item 73, figures 5 and 7) configured to be coupled to a chemical source storing the chemical; and 

wherein the joint between the valve housing and the eductor housing permits relative rotations between the two housings (paragraph [0032]).
Regarding claim 7, Dodd discloses that the portable chemical dispenser is devoid of metering elements that control the dosing of the chemical with the diluent (dispenser 30 does not include metering elements that control dosing of the chemical with the diluent, see disclosure).
Regarding claim 8, Dodd discloses a method of dispensing a plurality of chemicals from respective chemical sources using a diluent (paragraphs [0034-0037]), comprising: 
providing a portable chemical dispenser (item 30, figure 1), the portable chemical dispenser being devoid of any metering elements that control the dosing of the chemical with the diluent dispenser 30 does not include metering elements that control dosing of the chemical with the diluent, see disclosure); 
connecting the portable chemical dispenser with a first chemical source (product A) storing a first chemical; 
dispensing the first chemical using the portable chemical dispenser (paragraphs [0034-0037]); 
disconnecting the portable chemical dispenser from the first chemical source(paragraphs [0034-0037]); 
connecting the portable chemical dispenser with a second chemical source (product B) storing a second chemical(paragraphs [0034-0037]); and 

Regarding claims 9 and 10, Dodd discloses that the first and second chemicals are dispensed at the same or different dilution ratios or flow rates (the chemicals can be dispensed at the same or different ratios based on diluent valve position, paragraphs [0034-0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dodd (US PG PUB 2008/0054098) in view of McDonnell et al. (“McDonnell” hereinafter) (US PG PUB 2018/0250694).
Regarding claims 2-4, Dodd teaches that the eductor (item 52, figure 4) that is rotatable relative to the valve housing and places the diluent flow from two separate 
McDonnell teaches another portable chemical sprayer comprising a valve housing (item 42, figure 3) with an eductor housing (item 40, figure 3) with two separate eductors (items 72, 74, figures 8-11) to selectively dispense two different chemicals when a diluent valve (paragraph [0099]) is in the open position. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Dodd as taught by McDonnell to provide two or more separate eductors that cooperate with a diluent valve to dispense two or more chemicals from separate chemical sources in order to provide the dispenser with capabilities of dispensing one or more chemical mixtures at the same time. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (See MPEP § 2144.04 (VI)).  
Regarding claim 5, Dodd teaches that the valve housing includes an actuator (selector 35 works to rotate the dial to select different dispensing modes, paragraphs [0025], [0028]), wherein the actuator is in a first position in the first position of the valve housing and the actuator is in a second position in the second position of the valve housing (paragraphs [0034-0037]).
Regarding claim 6, Dodd teaches that the first and second positions of the valve housing relative to the eductor housing are offset by 180 degrees (selector and valve .
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dodd (US PG PUB 2008/0054098) in view of Ecolab (WO 92/19530).
Regarding claims 11-18, Dodd teaches that the portable chemical dispenser comprises a first and a second chemical source (product A and product B, figure 4) and that the cartridge are contained within the cap of the chemical sources (figure 4) and the cartridges are clipped to the chemical sources along with a tubing (items 65,66, figure 4) that extends through the chemical sources (figure 4) but does not explicitly teach separate first and second cartridges connected to the first and second chemical sources with separate metering elements.
Ecolab teaches a portable chemical dispenser (figure 1) with a first cartridge (item 183, figures 13-14) associated with a first chemical source (item 113, figure 13), and a second cartridge (item 183, figures 13-14) associated with a second chemical source (item 113, figure 13), each cartridge containing metering elements (item 201, figure 14)  that control the dosing of the respective chemicals with the diluent, wherein the cartridges are separate from the chemical sources and are connected by a tube (item 114, figure 14).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Dodd as taught by Ecolab to have provided separate cartridge mechanism with metering elements that can be connected with the first and the second chemical source to provide the portable dispenser with capability of removably connecting with different . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to portable chemical dispensers with valves that control a diluent and chemical flow and dispense the mixture of both fluids from a nozzle: US PN 3,032,275, US PN 3,053,457, US PN 3,940,069, US PN 3,964,689, US PN 4,878,619, US PN 5,064,123, US PG PUB 2002/0092925, US PG PUB 2006/0097073, US PG PUB 2013/0193226, and US PN 9,199,256.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Vishal Pancholi/Primary Examiner, Art Unit 3754